Case 20-20271-rlj11 Doc 114 Filed 02/05/21   Entered 02/05/21 15:11:09   Page 1 of 7
Case 20-20271-rlj11 Doc 114 Filed 02/05/21   Entered 02/05/21 15:11:09   Page 2 of 7




                              .
Case 20-20271-rlj11 Doc 114 Filed 02/05/21   Entered 02/05/21 15:11:09   Page 3 of 7




                           MARCH 1
Case 20-20271-rlj11 Doc 114 Filed 02/05/21   Entered 02/05/21 15:11:09   Page 4 of 7
Case 20-20271-rlj11 Doc 114 Filed 02/05/21   Entered 02/05/21 15:11:09   Page 5 of 7
Case 20-20271-rlj11 Doc 114 Filed 02/05/21   Entered 02/05/21 15:11:09   Page 6 of 7
Case 20-20271-rlj11 Doc 114 Filed 02/05/21   Entered 02/05/21 15:11:09   Page 7 of 7




                                                               EXHIBIT "A"
